 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   JACKLYN LORRAINE TODD,                            No. 2:20-cv-0174-TLN-KJN
12                      Petitioner,
13          v.                                         ORDER
14   YUBA COUNTY JAIL, et al.,
15                      Respondents.
16

17          Jacklyn Lorraine Todd (“Petitioner”) has filed an application for a writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 29, 2020, the magistrate judge filed findings and recommendations which

21   were served on Petitioner and which contained notice to Petitioner that any objections to the

22   Findings and Recommendations were to be filed within fourteen days. (ECF No. 4.) Petitioner

23   did not file objections to the Findings and Recommendations.

24          Although it appears from the file that Petitioner’s copy of the findings and

25   recommendations was returned, Petitioner was properly served. It is Petitioner’s responsibility to

26   keep the court apprised of her current address at all times. Pursuant to Local Rule 182(f), service

27   of documents at the record address of the party is fully effective.

28   ////
                                                       1
 1              Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

 2   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 3   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 4   1983); see also 28 U.S.C. § 636(b)(1).

 5              Having reviewed the file under the applicable legal standards, the Court finds the Findings

 6   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 7              Accordingly, IT IS HEREBY ORDERED that:

 8              1. The Findings and Recommendations filed January 29, 2020 (ECF No. 4), are adopted

 9   in full;

10              2. Petitioner’s application for a writ of habeas corpus is dismissed without prejudice.

11   Younger v. Harris, 401 U.S. 37 (1971);

12              3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §

13   2253.

14              IT IS SO ORDERED.

15   DATED: April 7, 2020

16

17

18
                                       Troy L. Nunley
19                                     United States District Judge
20
21

22

23

24

25

26
27

28
                                                         2
